TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBER 18, 2018



                                     NO. 03-17-00552-CV


 Appellants, Dentistry of Brownsville, PC; KS2 TX, PC; Summit Dental Center, LP; and
   Harlingen Family Dentistry// Cross-Appellants, Texas Health and Human Services
      Commission; Charles Smith, Executive Commissioner; and Suja Pillai, M.D.

                                                v.

   Appellees, Texas Health and Human Services Commission; Charles Smith, Executive
    Commissioner; and Suja Pillai, M.D.// Cross-Appellee, Harlingen Family Dentistry




        APPEAL FROM THE 250TH DISTRICT COURT OF TRAVIS COUNTY
            BEFORE JUSTICES PURYEAR, BOURLAND, AND TOTH
          AFFIRMED IN PART; REVERSED AND RENDERED IN PART –
                     OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment signed by the trial court on June 15, 2017. Having reviewed

the record and the parties’ arguments, the Court holds that the trial court erred in denying Texas

Health and Human Services Commission’s (HHSC) plea to the jurisdiction as to Harlingen

Family Dentistry’s claims, reverse the trial court’s summary judgment as to Harlingen’s claims,

and render judgment granting HHSC’s plea to the jurisdiction as to all of Harlingen’s claims and

dismissing those claims with prejudice.     We affirm the trial court’s judgment in all other

respects. Each party shall pay the costs of appeal incurred by that party, both in this Court and

the court below.